Citation Nr: 1128654	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the feet.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to April 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for February 1, 2011, at the Oakland RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

The competent and probative evidence is at least in approximate balance as to whether the Veteran's bilateral foot disorder was incurred during active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a bilateral foot disorder, residuals of a cold injury, was incurred during active service.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends that in the late Fall of 1985, he was driving a 5-ton truck in northern Germany.  The truck had no cover panel over the transmission and no heater, and the temperatures outside were very cold.  The floors became increasingly cold as he and his colleagues continued the drive, which lasted for 3 days.  His clothing was standard winter combat attire, but not arctic in nature.  He had regular combat boots with wool socks.  His foot problems began on the third day when he had some stinging in both lower legs, but the left was worse because it was doing most of the work with the clutch during gear shifting.  After 30 to 60 minutes of stinging in his legs, he developed some crushing pain in the ankles, which lasted about 30 to 60 minutes.  Then, there was a gradual decrease for about 15 minutes, followed by a return of the crushing pain, much worse than before.  

At that time, he stopped the truck and flagged down a commander.  He was taken back to headquarters, about an hour away, and was seen by a field medic and was on bed rest for 3 days.  During that time, the skin on his feet changed to a bruised appearance, and then the skin began to slough, leaving a raw, red surface.  There were no fluid exudates or weeping that he was aware of.  He was treated with antibiotic ointments and creams, and frequent dressing changes.  He was not given pain medication.

He stayed at that facility for 2 weeks while he gradually developed a covering of skin on the feet.  He was then put back on light duty for a month, during which time the skin over the feet resumed a relatively normal appearance, but remained extremely tender, as though the feet were bruised.  About 6 weeks later, he still had substantial stinging and burning foot pain, and very thin skin that could be easily peeled off.  His toenails began to fragment at the distal ends, and the toenails of the second toes of each foot curled under and dug into the distal tips of the toes.  

The Veteran's May 1984 enlistment examination report is negative for any prior foot or leg problems.  However, in June 1984, he complained of discomfort in both feet; specifically, a burning sensation between his toes, from the first through third metatarsals.  He was wearing size 9 boots, but said he normally wore size 10 to 101/2.  His boots were exchanged, and he was released for duty.

In October 1986, the Veteran complained of pain in both of his legs for 11 months.  However, no examination or treatment of the feet was rendered, as the primary focus of treatment was his wrist and forearm problems.

At the March 1987 separation examination, the Veteran told the examiner that he had experienced problems in his legs since May 1985.  He reported that, at first, his legs started tingling, and then he had extreme pain.  Currently, he stated that his legs gave out constantly, and they prevented him from sleeping.  At one time, he said his toenails were falling out.  Physical examination of the feet was normal, with a good pedal pulse, and normal skin temperature and sensation.  

Following separation from service, there is no documentation of treatment for foot problems until the December 2005 VA examination.  The Veteran was first seen by a physician assistant, who reviewed the claims file.  The examiner noted multiple entries of foot pain in the service records.  The Veteran said that, since the 1985 injury to his feet, he had had progressively severe and worsening pain, which had become worse over the past 5 years.  He said he had primarily worked in the construction business after service, but over the past 5 years, he had developed a reputation of being unable to perform his job tasks as a consequence of his bilateral foot and leg condition.  Currently, he experienced an intense pressure sensation in his legs from his feet proximally.  At times, severe pain prevented ambulation.  He said that sometimes his pain was so severe, he would prefer amputation to enduring the pain.  The pain continued throughout the night, so he only slept for 3 hours due to the intense pain.  He could no longer tolerate being in cold weather or being exposed to cold conditions.  Moreover, he could not tolerate using a ladder, which was integral to his line of work, and he experienced repetitive extrusion of his toenails.  The examiner concluded that the Veteran's condition was due to cold injury, and, since the examiner was not an expert in that field, he referred the Veteran for an evaluation by a doctor at the Eugene VA clinic.

The Veteran saw that doctor several weeks later.  He reported fluctuating pain, from moderate to severe, which diminished to some extent with hot soaks.  He used water that his wife said was too hot to put his feet in, but said that it felt fine to him.  In addition, he was not aware when his feet were icy cold to touch.  He was no longer able to play sports, run, squat, carry extra weight, climb ladders, kick a ball, or jump.  He could walk half a mile, which led to severe throbbing in his feet.  He had to sit down for 10 to 15 minutes until the throbbing subsided.  He said that the discomfort had gotten 10 times worse over the last 20 years, and that the stinging and shooting pain had been present since a couple of months after the cold injury.  Five years ago, he also began having swelling in the legs associated with a crushing pain, which caused an unnatural gait and lower back pain.  He said the crushing pain had progressed significantly over the past 5 years, and lasted for about a week when it occurred.  

On clinical evaluation, the Veteran had a somewhat abnormal gait, which was difficult to characterize, as it varied from one step to another.  The anatomy of the lower extremities was normal, as was range of motion.  Distal pulses were excellent, skin integrity was intact, hair distribution was normal, and the nails were notable only with the encurvation of the distal ends of the second toenails on both feet, which curled under, embedding in the distal toe tissue.  There was no evidence of erythema, flaking skin, skin breakdown, or other discoloration.  Motor function was normal and symmetrical.  Deep tendon reflexes were 1 - 2+ and symmetrical.  Cranial nerves were normal.  Light touch was decreased on the plantar surface on the right and lost on all of the left ankle and foot, except for a band on the dorsum corresponding with the L4 dermatomal distribution.  Pinprick was lost on the right foot, except for a small area on the medial hell and on the total left foot.  Pinprick was intact at the ankles and above.  Vibratory sense was lost distal to the calves bilaterally.  Position sense of the toes was totally lost.  The examiner observed that there was no evidence in the service records of any significant injury to his feet, and the discharge examination showed no abnormalities.  The examiner assessed apparent stocking distribution anesthesia of the feet.  The examiner went on to say that there was a substantial disparity between the appearance of the feet and nature of the subjective responses to neurological stimuli.  There was no evidence, looking at the feet, that there was a history of a substantial cold injury.  The lack of objective findings was consistent with the lack of clinical corroboration of injury while on active duty.  The examiner commented that  "stocking anesthesia" may be consistent with several types of neuropathy, but is not consistent with a cold injury; and noted that a nerve conduction study would help determine the cause of the neurological abnormalities.  

A week later, a nerve conduction study was conducted and was within normal limits in all locations.  The examiner wrote an addendum stating that the findings supported the lack of objective findings on the December 2005 examination.  Thus, the examiner concluded that it is not likely that the Veteran has significant neurological disease of the extremities, based upon the showing that motor nerve function was found to be normal on the general physical examination, and sensory function was found to be normal on nerve conduction testing.  

The Board requested a medical opinion in May 2011.  Dr. J.M.D., a neurologist, reviewed the Veteran's records and provided an opinion received in June 2011.  The doctor opined that it is as at least as likely as not that the current symptoms are related to the cold injury he suffered in 1985.  He provided extensive rationale for his opinion.  First, the cold injury was documented in the medical records, and the symptoms and treatment described were typical of those associated with an acute frostbite injury.  Next, his history of symptoms was consistent throughout his medical records, and although other lower extremity symptoms had arisen over the years, the core symptoms had always been related to burning paresthesias of the feet.  Symptoms that arose later, such as losing toenails, were also consistent with a frostbite injury.  More recent examinations had only documented sensory changes, which would not be unexpected in patients with long term complications of frostbite.  While other objective findings, such as persistent skin changes, bony abnormalities, and evidence of residuals of gangrene, would further convince one that his symptoms could be related to his original cold injury, the lack of such findings do not exclude this as the symptoms he reports are those that one would expect form a small fiber neuropathy and/or vasospastic process that are both commonly seen after frostbite and provide little in terms of objective findings on examination.  Moreover, the Veteran does have objective findings in terms of an abnormal sensory examination.  The normal EMG/NCV studies are of little value in that this procedure does not detect small fiber neuropathies.  The doctor disagreed with the argument that the Veteran has an independent neuropathy, as this would require a premise that the Veteran had a cold injury in service, recovered fully, and then later developed very similar symptoms, or that he simultaneously developed a cold injury and a neuropathy in 1985.  Both scenarios were very unlikely.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the current lower extremity symptoms are residuals of the in-service cold injury to the feet in 1985.  While the 2005 examiner concluded that the current symptoms were not related to the 1985 cold injury, Dr. J.M.D. provided much more extensive rationale for his favorable opinion.  Thus, the Board finds Dr. J.M.D.'s opinion to be more probative.  

In addition, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current foot numbness and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's foot numbness and tingling are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board also finds his statements to be credible.  His STRs document complaints consistent with the cold injury, and he is consistent in describing the injury throughout his medical records.  Although the Veteran is not competent to make a medical diagnosis of frostbite, he is competent to report symptoms of numbness and tingling in his feet.       

Thus, considering the statements of the Veteran as to his feet during and after service, as well as the competent medical evidence, the Board will give the benefit of the doubt to the Veteran and grant the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).  


ORDER

Service connection for residuals of a cold injury to the feet is granted.




____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


